PER CURIAM.
We affirm the order denying appellant’s motion to correct an illegal sentence, pursuant to Florida Rule of Criminal Procedure 3.800(a), alleging his sentence is illegal because it departs from the guidelines without written reasons. King v. State, 681 So.2d 1136 (Fla.1996), Davis v. State, 661 So.2d 1193 (Fla.1995), and State v. Callaway, 658 So.2d 983 (Fla.1995). Our affirmance is without prejudice to appellant’s right to challenge the voluntariness of his plea by timely filing a motion which complies with Florida Rule of Criminal Procedure 3.850.
BOOTH, WOLF and VAN NORTWICK, JJ., concur.